IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 714
                                         :
APPOINTMENT TO JUDICIAL                  : SUPREME COURT RULES DOCKET
                                         :
CONDUCT BOARD                            :
                                         :
                                         :




                                       ORDER


PER CURIAM


         AND NOW, this 7th day of November, 2016, Arnold Shienvold, Ph.D.,* Dauphin

County, is hereby appointed as a member of the Judicial Conduct Board for a term of

four years.




*Non-lawyer elector